Citation Nr: 1619711	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  06-12 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected thoracic and lumbar paraspinal muscle strain with degenerative disc disease at L4-5, currently assigned a 20 percent disability rating.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claim for an evaluation in excess of 20 percent for service-connected thoracic and lumbar paraspinal muscle strain with degenerative disc disease at L4-5.

The Board subsequently remanded the case for further development in August 2007, June 2009, and August 2011.  The case has since been returned to the Board for appellate review.

A hearing was held in January 2007, by means of video conferencing equipment with the appellant in Wichita, Kansas, before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing testimony is in the claims file.  Unfortunately, due to technical difficulties, significant portions of the transcript were unable to be recorded due to being "inaudible."  Following a number of attempts to provide the Veteran notice of this, and to afford her an opportunity to request an additional Board hearing at which she could present testimony, the Veteran's representative responded in April 2016 requesting that an additional hearing be scheduled.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To schedule the Veteran for a Board hearing via videoconferencing equipment.

A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2015).  The Veteran has not yet been provided with a hearing regarding the issue of entitlement to a TDIU.  Additionally, although the Veteran has previously been afforded a hearing before the VLJ currently reviewing these appeals, as noted in the introduction section above, significant portions of the hearing testimony were unable to be recorded due to technical difficulties, and the transcript is peppered with notations of "inaudible."  For example, the transcript includes the following exchange:

Q:  Let me ask you a question now. (inaudible) disabilities (inaudible).
A:  I understand.
Q:  (inaudible) put yourself to (inaudible).
A:  Yes I have.
Q: And does this occur, on average, how long would you say that (inaudible)?
A: (inaudible) maybe (inaudible).
Q: Would you have (inaudible) (inaudible).
A:  On medication and (inaudible).
...
   
Following a number of attempts to provide the Veteran notice of this, and to afford her an opportunity to request an additional Board hearing at which she could present testimony, the Veteran's representative submitted a response, in April 2016, requesting that an additional hearing be scheduled. 

The Board concludes that remand is warranted in this case to ensure compliance with VA's due process requirements.  On remand, the AOJ should schedule the Veteran for an additional videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Wichita, Kansas RO before a Veterans Law Judge, in accordance with applicable law.  Ensure notice scheduling the hearing is sent to the Veteran's current address of record.  A copy of the notice scheduling the hearing should be placed in the claims folder, as well as any notification letters returned as undeliverable.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


